Order, Supreme Court, New York County (Ira Gammerman, J.), entered October 25, 1994, which, inter alia, granted municipal defendants’ cross-motion only to the extent of ordering the plaintiffs to produce certain bonding documents, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of granting the cross-motion for a stay of trial for three months from the time of receipt of those documents, and directing plaintiffs to comply with the Notice of Discovery and Inspection, and otherwise affirmed, without costs.
We find it an abuse of discretion to direct the parties to proceed to trial before discovery is completed or issue joined, resulting in prejudice to both parties (Heist v Cameron, 211 AD2d 429; Lipson v Dime Sav. Bank, 203 AD2d 161). Discovery was delayed due to inaccessability of previously sealed, subpoenaed documents (CPL 190.25 [4] [a]), as well as the late substitution of plaintiffs’ counsel who retained a number of the plaintiffs’ files pending payment of her legal fees. Addi*177tionally, the municipal defendants were required to solicit bids for an outside audit when it became clear that the City Comptroller would not be able to conduct an audit involving these complex issues and voluminous documents. Concur— Sullivan, J. P., Rosenberger, Ross, Asch and Williams, JJ.